Citation Nr: 1048439	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  09-05 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for a hernia disorder.

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for a lung disorder, claimed as 
bronchitis or chronic cough, to include as due to exposure to 
asbestos or cold weather.

3.  Entitlement to service connection for a hernia disorder.  

4.  Entitlement to service connection for a lung disorder, 
claimed as bronchitis or chronic cough, to include as due to 
exposure to asbestos or cold weather.

5.  Entitlement to service connection for cervicalgia.

6.  Entitlement to service connection for degenerative changes to 
the lumbar spine.

7.  Entitlement to service connection for gall bladder surgery, 
to include as secondary to a hernia disorder.

8.  Entitlement to service connection for an enlarged liver, to 
include as secondary to a hernia disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in February 2007, December 
2008, and October 2009 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.  

The Board notes that the Veteran originally claimed service 
connection for a throat condition, subsequently for bronchitis, 
and that this claim was most recently characterized as two 
separate claims for entitlement to service connection for cold 
weather exposure with chronic cough and entitlement to service 
connection for exposure to asbestos.  The Board also notes that 
as exposure to asbestos, in and of itself, is not a disability, 
these claims related to respiratory complaints should be 
recharacterized as reflected on the title page into one issue on 
whether new and material evidence has been received to reopen a 
claim for service connection for a lung disorder, claimed as 
bronchitis or chronic cough, to include as due to exposure to 
asbestos or cold weather.  

The issues of service connection for a hernia disorder, for a 
lung disorder, for cervicalgia, for degenerative changes of the 
lumbar spine, for gall bladder surgery, and for an enlarged 
liver, are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO for further development.


FINDINGS OF FACT

1.  A March 1995 rating decision, which denied service connection 
for a hernia condition, is final.

2.  Evidence associated with the claims file subsequent to the 
March 1995 rating decision includes relevant service department 
records that were not before VA when it decided the claim for 
service connection for a hernia condition in March 1995.  

3.  A February 2006 rating decision, which denied service 
connection for bronchitis, previously claimed as a throat 
condition, is final.

4.  Evidence associated with the claims file subsequent to the 
February 2006 rating decision includes relevant service 
department records that were not before VA when it decided 
whether to reopen the claim for service connection for 
bronchitis, previously claimed as a throat condition, in February 
2006.  


CONCLUSIONS OF LAW

1.  The March 1995 decision which denied service connection for a 
hernia condition is final.  38 U.S.C.A. §§ 5103, 5103A, 5104, 
5107, 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.302, 20.1103 
(2010).  

2.  Evidence received since the RO's March 1995 decision which 
denied service connection for a hernia condition is new and 
material and the claim for service connection for a hernia 
disorder is reopened for reconsideration.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a)(c)(1) (2010).

3.  The February 2006 decision which denied service connection 
for bronchitis, previously claimed as a throat condition, is 
final.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 20.302, 20.1103 (2010).  

4.  Evidence received since the RO's February 2006 decision which 
denied service connection for bronchitis, previously claimed as a 
throat condition, is new and material and the claim for service 
connection for a lung disorder, claimed as bronchitis or chronic 
cough, to include as due to exposure to asbestos or cold weather, 
is reopened for reconsideration.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.156(a)(c)(1) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and interpreted by the United States Court of Appeals 
for Veterans Claims (the Court).  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield 
v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  Given the 
determinations reached in this decision, the Board is satisfied 
that adequate development has taken place and that there is a 
sound evidentiary basis for reopening the Veteran's claims for a 
hernia disorder and for a lung disorder at present without 
detriment to the due process rights of the Veteran.



New and Material Evidence - Laws and Regulations 

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of an attempt 
to reopen a claim for service connection.  Absent the submission 
of evidence that is sufficient to reopen the claim, the Board's 
analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

As a general rule, a claim shall be reopened and reviewed if new 
and material evidence is presented or secured with respect to a 
claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
When a claimant seeks to reopen a final decision, the first 
inquiry is whether the evidence obtained after the last 
disallowance is "new and material."  Under 38 C.F.R. 
§ 3.156(a), new evidence means evidence not previously submitted 
to agency decision makers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  When determining whether a claim should 
be reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the Veteran's injury or 
disability, even where it will not eventually convince the Board 
to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 
1363 (Fed. Cir. 1998).  

The Board also observes that 38 C.F.R. § 3.156(c)(1) provides 
that, at any time after VA issues a decision on a claim, if it 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the claim, 
VA will reconsider the claim.  Such records include service 
treatment records that are related to a claimed in-service event.  
Id.  




Hernia Disorder

The Veteran seeks service connection for a hernia disorder, or 
perhaps more properly for residuals of what he describes as an 
in-service hernia operation.  The RO previously considered and 
denied a claim for service connection for a hernia condition in a 
March 1995 rating decision.  Although the Veteran was notified of 
the rating decision in March 1995 correspondence, he did not 
appeal this decision and, as such, it has become final.  38 
U.S.C.A. § 7103(a); 38 C.F.R. §§ 20.302, 20.1103.

The last prior final decision denying the Veteran's claim for 
service connection for a hernia condition was the March 1995 
rating decision when the RO found that service treatment records 
were unavailable and might be lost.  

At the time of the March 1995 rating decision the evidence of 
record consisted of a notice from the service department that the 
Veteran's service treatment records were not in the file and had 
been sent to VA previously; the Veteran's DD Form 214; and 
private medical records from G.C., M.D., dated from December 1990 
to August 1991.  

The following materials were subsequently associated with the 
claims file after the March 1995 rating decision: private medical 
records, VA outpatient treatment records, written submissions 
from the Veteran and his service representative, four lay 
statements from the Veteran's wife and from family or friends of 
the Veteran, correspondence from a VA social worker, and the 
Veteran's service treatment records.  

There is no explanation found in the claims file describing when 
the lost service treatment records were found.  In the February 
2007 rating decision now on appeal, these records still had not 
been found.  However, the statement of the case issued in 
February 2009 indicated that the service treatment records had 
been discovered and considered by the RO.

The evidence submitted subsequent to the March 1995 rating 
decision is new, in that it was not previously of record and is 
also material.  As noted above, the claim was initially denied as 
the RO found that service treatment records were unavailable and 
perhaps lost.  Subsequent to the final March 1995 decision, 
service treatment records were found.  There is no suggestion in 
the record that these records were lost through any fault of the 
Veteran.  Moreover, these service treatment records are relevant 
because they show the Veteran was seen in May 1976 for a possible 
hernia on the left side or for a scrotol injury due to exertion.  
Other service treatment records show complaints of scrotal pain 
and an incision and drainage of a scrotal abscess.

Therefore, the evidence submitted since the final March 1995 
rating decision contains service department records, more 
specifically relevant service treatment records, that were not 
available at the time of the prior final adjudication of the 
Veteran's claim.  Accordingly, the Board finds that the claim for 
service connection for a hernia disorder is reopened for 
reconsideration under the provisions of 38 C.F.R. § 3.156(c)(1).  

Lung Disorder

The Veteran seeks service connection for a lung disorder, claimed 
as bronchitis or chronic cough, to include as due to exposure to 
asbestos or cold weather.  The RO previously considered and 
denied a claim for service connection for a throat condition in a 
March 1995 rating decision.  Subsequently, in a February 2006 
decision the RO found that new and material evidence had not been 
submitted to reopen a claim for service connection for 
bronchitis, previously claimed as a throat condition.  Although 
the Veteran was notified of the rating decision in February 2006 
correspondence, he did not appeal this decision and, as such, it 
has become final.  38 U.S.C.A. § 7103(a); 38 C.F.R. §§ 20.302, 
20.1103.

The last prior final decision denying the Veteran's claim for 
service connection for any lung disorder was the February 2006 
rating decision when the RO found that service treatment records 
were unavailable to reopen a claim for service connection for 
bronchitis.

At the time of the February 2006 rating decision the evidence of 
record consisted of a notice from the service department that the 
Veteran's service treatment records were not in the file and had 
been sent to VA previously; the Veteran's DD Form 214; private 
medical records from G.C., M.D., dated from December 1990 to 
August 1991; and VA medical records dated from October 2001 to 
August 2005.  

The following materials were subsequently associated with the 
claims file after the February 2006 rating decision: additional 
private and VA medical records, written submissions from the 
Veteran and his service representative, four lay statements from 
the Veteran's wife and from family or friends of the Veteran, 
correspondence from a VA social worker, and the Veteran's service 
treatment records.  

As noted previously, there is no explanation found in the claims 
file describing exactly when the lost service treatment records 
were found; however, it is clear that they were not yet found 
when the February 2006 rating decision was issued.  

The evidence submitted subsequent to the February 2006 rating 
decision is new, in that it was not previously of record and is 
also material.  As noted above, the claim was initially denied as 
the RO found that service treatment records were unavailable and 
perhaps lost.  Subsequent to the final February 2006 decision, 
service treatment records were found.  There is no suggestion in 
the record that these records were lost through any fault of the 
Veteran.  Moreover, these service treatment records are relevant 
because they show the Veteran was seen several times in service 
for a sore throat and for tonsil complaints.  In a history 
completed with his July 1974 induction examination, the Veteran 
also indicated that he had previous ear, nose and throat trouble 
and the examiner noted that the Veteran had throat infections 
once a year.  

Therefore, the evidence submitted since the final February 2006 
rating decision contains service department records, more 
specifically relevant service treatment records, that were not 
available at the time of the prior final adjudication of the 
Veteran's claim.  Accordingly, the Board finds that the claim for 
service connection for a lung disorder, claimed as bronchitis or 
chronic cough, to include as due to exposure to asbestos or cold 
weather, is reopened for reconsideration under the provisions of 
38 C.F.R. § 3.156(c)(1).  


ORDER

New and material evidence having been submitted, the claim for 
service connection for a hernia disorder is reopened for 
reconsideration under the provisions of 38 C.F.R. § 3.156(c)(1).  

New and material evidence having been submitted, the claim for 
service connection for a lung disorder, claimed as bronchitis or 
chronic cough, to include as due to exposure to asbestos or cold 
weather, is reopened for reconsideration under the provisions of 
38 C.F.R. § 3.156(c)(1).  


REMAND

Unfortunately, a remand is required for the remaining issues in 
this case.  Although the Board sincerely regrets the additional 
delay, it is necessary to ensure that there is a complete record 
upon which to decide the Veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  
38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(c) (2010).

Concerning the Veteran's reopened claims for service connection 
for a hernia disorder and for a lung disorder, as well as his 
other service connection claims on appeal, the Board notes that 
in a statement received in May 2009 the Veteran informed VA that 
he had just been awarded disability benefits from the Social 
Security Administration (SSA).  According to the attached 
correspondence from SSA, the Veteran's disability benefits were 
retroactive to February 2007 for a disability determined under 
SSA rules to have begun in August 2006.  The correspondence from 
the Veteran and SSA do not indicate for what disease or injury 
the Veteran had been awarded SSA disability benefits.  There is 
no indication that the RO ever attempted to obtain the SSA 
medical file, either before or after the Veteran filed these 
service connection claims now on appeal.

The Board is aware that it need not obtain SSA records prior to 
determining that there is no reasonable possibility that such are 
relevant to the Veteran's claims for VA compensation, see Golz v. 
Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that the legal 
standard for relevance requires VA to examine the information it 
has related to medical records and if there exists a reasonable 
possibility that the records could help the Veteran substantiate 
his claim for benefits, the duty to assist requires VA to obtain 
the records).  However, this is a case in which that possibility 
cannot be excluded.  As noted above, there is no reference in the 
record as to the reason(s) why the Veteran has been awarded SSA 
disability benefits.  As there is a reasonable possibility that 
the SSA records could help the Veteran substantiate one or more 
of his claims listed for this appeal, the duty to assist requires 
VA to attempt to obtain these records.

The Board notes that while SSA records are not controlling for VA 
determinations, they may be "pertinent" to VA claims.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. 
Derwinski, 1 Vet. App. 412 (1991).  Hence, when VA is put on 
notice of the existence of SSA records, as here, it must seek to 
obtain those records before proceeding with the appeal.  See 
Murincsak; see also Masors v. Derwinski, 2 Vet. App. 180 (1992).  
Thus, the Board finds that on remand the RO should try to obtain 
and associate with the claims file a copy of SSA's determination 
on the Veteran's claim, as well as copies of all medical records 
underlying that determination.

The Board further notes that on his two VA Form 9, Substantive 
Appeals, received in April 2010, the Veteran requested a Board 
hearing to be held at the RO for three of his claims-entitlement 
to service connection for gall bladder surgery, to include as 
secondary to a hernia disorder; service connection for an 
enlarged liver, to include as secondary to a hernia disorder; and 
service connection for a lung disorder, claimed as bronchitis or 
chronic cough, to include as due to exposure to asbestos or cold 
weather.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an opportunity 
for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 
C.F.R. § 20.700 (2010), a hearing on an appeal before the Board 
will be granted if a claimant expresses a desire to appear in 
person.  Therefore, additional action is required in this case 
because the Veteran has not yet been scheduled for a Board 
hearing on these three claims.  Therefore, since the RO schedules 
Travel Board hearings and video conference Board hearings, a 
remand of this matter to the RO is warranted.   

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & Supp. 
2009) and 38 C.F.R. § 3.159(b) (2009) are 
fully complied with and satisfied.  The 
letter is to give the Veteran proper notice 
of the information and evidence needed to 
substantiate his claim for service connection 
for a lung disorder, claimed as bronchitis or 
chronic cough, to include as due to exposure 
to asbestos or cold weather.

2.  The RO shall attempt to obtain documents 
concerning the Veteran's application and 
award for Social Security Administration 
(SSA) disability benefits, specifically 
copies of all of the medical records 
concerning the Veteran's claims on appeal.

3.  After completion of the above, the 
Veteran should be scheduled for a Board 
hearing with a Veterans Law Judge at the RO, 
either a video conference hearing or a Travel 
Board hearing, whichever his preference, as 
soon as it may be feasible, for those issues 
for which he has requested a hearing in his 
VA Form 9, Substantive Appeals.  The RO 
should notify the Veteran of the date and 
time of the hearing, in accordance with 38 
C.F.R. § 20.704(b) (2010), and should 
associate a copy of such notice with the 
claims file.  

4.  Thereafter, with respect to the claims 
for service connection being remanded herein, 
the RO shall take such additional development 
action as it deems proper, including the 
scheduling of appropriate VA examinations, if 
necessary.  When the development requested 
has been completed, those issues should again 
be reviewed by the RO on the basis of the 
additional evidence and readjudicated.  If 
the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable opportunity 
to respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


